DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2012/0154727) in view of Kang et al. (U.S. 2012/0314168).

Regarding claim 3, Chang discloses a liquid crystal device (400, Fig. 1; page 3, para [0061]) comprising:

	a liquid crystal layer (300, Fig. 3; page 5, para [0098]), interposed between the element substrate (110, Fig. 3) and the counter substrate (210, Fig. 3); and
	a first orientation film (140, Fig. 3; page 5, para [0099]) and a second orientation film (240, Fig. 3; page 6, para [0100]), interposed between the element substrate (110, Fig. 3) and the counter substrate (210, Fig. 3) to sandwich the liquid crystal layer (300, Fig. 3), 
	wherein the liquid crystal layer (300, Fig. 3) comprises:
		a first orientation region (inner rectangular area extending across PX1, PX2, PX3, see annotated Fig. 1 below; page 3, para [0061]) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the first orientation region, Fig. 1; page 4, para [0075]) is configured to be circulated along a predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, see annotated Fig. 1 below; page 4, para [0075]) in a plan view and a plurality of pixels are included (the first orientation region comprising a plurality of pixels PX1, PX2, and PX3); and
		a second orientation region (outer rectangular area extending across PX1, PX2, PX3, see annotated Fig. 1 below; page 3, para [0061]) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the second orientation region, Fig. 1; page 4, para [0075]) is configured to be circulated along the predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, see annotated Fig. 1 below; page 4, para [0075]) in the plan view and a plurality of pixels are included (the second orientation region comprising a plurality of pixels PX1, PX2, and PX3), the second orientation 
	wherein the first orientation film (140, Fig. 3) and the second orientation film (240, Fig. 3) are formed through a rubbing process (page 5, para [0099]; page 6, para [0101]) applied in directions differing from each other (first alignment layer 140 along directions D1 and D2 and second alignment layer 240 along directions D3 and D4, Figs. 4A-4B; page 5, para [0098]; page 6, para [0104]).

Chang does not expressly disclose that a pre-tilt angle of a liquid crystal molecule (300, Fig. 3) close to a side of the element substrate (110, Fig. 3) differs from a pre-tilt angle of a liquid crystal molecule (300, Fig. 3) close to a side of the counter substrate (210, Fig. 3).  However, Kang discloses a liquid crystal device (Fig. 1; page 2, para [0021]) comprising a plurality of orientation regions (E1, Fig. 4c; page 8, para [0087]), a first orientation film (11, Fig. 1; page 3, para [0052]), and a second orientation film (21, Fig. 1; page 4, para [0053]), wherein a pre-tilt angle (Pt, Figs. 1 and 3; page 4, para [0054]; page 7, para [0084]) of a liquid crystal molecule (31, Figs. 1 and 3; page 7, para [0084]) close to a side of an element substrate (110, Figs. 1 and 3; page 7, para [0084]) differs from a pre-tilt angle (angle of 31 adjacent to 21, Figs. 1 and 3; page 4, para [0054]) of a liquid crystal molecule (31 adjacent to 21, Figs. 1 and 3) close to a side 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure a pre-tilt angle (Kang: Pt, Figs. 1 and 3; page 4, para [0054]; page 7, para [0084]) of a liquid crystal molecule (Chang: 300, Fig. 3; Kang: 31, Figs. 1 and 3) close to a side of the element substrate (Chang: 110, Fig. 3; Kang: 110, Figs. 1 and 3) of Chang to differ from a pre-tilt angle (Kang: angle of 31 adjacent to 21, Figs. 1 and 3; page 4, para [0054]) of a liquid crystal molecule (Chang: 300, Fig. 3; Kang: 31, Fig. 1) close to a side of the counter substrate (Chang: 210, Fig. 3; Kang: 210, Fig. 1) in order to obtain the benefits of improving the response speed of the liquid crystal device (Chang: 400, Fig. 1) as taught by Kang (page 10, para [0126]).











Annotated Fig. 1 of Chang
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    134
    5
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    895
    729
    media_image2.png
    Greyscale




Regarding claim 4, Chang as modified by Kang discloses an electronic device (Chang: display device comprising 400, Fig. 1; page 3, para [0061]) comprising the liquid crystal device (Chang: 400, Fig. 1) according to claim 1.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the liquid crystal device of claim 1 (having all the combination of features including wherein the first orientation region and the third orientation region are located directly between the second orientation region and the fourth orientation region, and the second orientation region and the fourth orientation region are located directly between the first orientation region and the third orientation region, wherein the first direction, the second direction, the third direction, and the fourth direction together correspond to a counterclockwise direction such that the liquid crystal molecule oriented along the first direction is directed toward the second orientation region, the liquid crystal molecule oriented along the second direction is directed toward the third orientation region, the liquid crystal molecule oriented along the third direction is directed toward the fourth orientation region, and the liquid crystal molecule oriented along the fourth direction is directed toward the first orientation region, and the liquid crystal molecules in the first, second, third and fourth orientation regions are circulated through the first, second, third and fourth orientation regions .

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.

Regarding claims 3-4, the previously cited prior art reference of Chang et al. (U.S. 2012/0154727) in view of the newly cited prior art reference of Kang et al. (U.S. 2012/0314168) discloses all the recited limitations as presented in the new grounds of rejection above.  In particular, Kang discloses a liquid crystal device (Fig. 1; page 2, para [0021]) comprising a plurality of orientation regions (E1, Fig. 4c; page 8, para [0087]), a first orientation film (11, Fig. 1; page 3, para [0052]), and a second orientation film (21, Fig. 1; page 4, para [0053]), wherein a pre-tilt angle (Pt, Figs. 1 and 3; page 4, para [0054]; page 7, para [0084]) of a liquid crystal molecule (31, Figs. 1 and 3; page 7, para [0084]) close to a side of an element substrate (110, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871